      Case 3:20-cv-00566-RCJ-CLB Document 9 Filed 07/29/21 Page 1 of 1




 1

 2                                 UNITED STATES DISTRICT COURT

 3                                        DISTRICT OF NEVADA

 4   TROY EMANUEL, JR.,                             Case No. 3:20-cv-0566-RCJ-CLB

 5          Plaintiff,                              ORDER

 6   v.

 7   C/O COLLINS, et al.,

 8          Defendants.

 9

10         Due to the continuation of the inmate early mediation (IEM) conference to

11 September 14, 2021 (see ECF No. 7), the Court extends the stay of this matter until

12 Friday, September 17, 2021. The Office of the Attorney General shall file a second status

13 report that is also due on that date. During this stay period and until the Court lifts the

14 stay, no other pleadings or papers may be filed in this case, and the parties may not

15 engage in any discovery, nor are the parties required to respond to any paper filed in

16 violation of the stay unless specifically ordered by the Court to do so.

17         For the foregoing reasons,

18         THE COURT ORDERS that the stay is extended until Friday, September 17, 2021.

19 The Office of the Attorney General will file the report form regarding the results of the stay

20 by that date.

21

22                29th of July 2021
     DATED THIS _____

23
                                                       United States Magistrate Judge
24

25
